Title: James Madison to the New England Society of New York, 20 December 1834
From: Madison, James
To: New England Society of New York


                        
                            
                                
                            
                            
                                
                                    
                                
                                Decr. 20th. 1834
                            
                        
                        
                        
                        —I have recd. fellow Citizens your letter inviting me in behalf of the New England society in N. York to a
                            dinner on the 22d. Inst., their anniversary celebration of the principles & virtues of their pilgrim Fathers. The
                            obstacles to my acceptance of the invitation being insuperable I can only express my acknowledgments for the kindness
                            & politeness which dictated it.
                        The exalted feelings which determined the Pilgrims to seek in a new world, through the perils &
                            sufferings to be encountered, the liberty religious & civil denied them in the old; and the fruits of their heroic
                            virtues, in the multiplied blessings now enjoyed by their expanding posterity cannot fail to inspire admiration &
                            gratitude.
                        With an assurance of my cordial sympathy in these sentiments, I tender that of the great respect &
                            good wishes which I pray may also be accepted.
                        
                        
                            
                                J M
                            
                        
                    